Burnett, J., delivered the opinion of the Court—Terry, C. J., concurring.
Indictment for grand larceny. Demurrer to the indictment. The demurrer was sustained, and the People appealed.
The only ground of the demurrer is, that the property was alleged to be of the value of two hundred and five dollars, without stating “lawful money of the United States.”
The learned counsel of defendant have referred us to the opinion of this Court in the case of the People v. A. A. Cohen, (8 Cal. R., 42,) as sustaining the decision of the Court below.
It is true that the language of that opinion, taken without reference to the circumstances of the case, would bear the construction contended for; but the rule is well settled, upon the soundest principles of reason, that the language of an opinion, in general, must be held as referring to the particular case de eided. In that case, Cohen was indicted for converting money to his own use whilst he was the bailee of another. The defect was in describing the thing converted. The thing stolen must be correctly described, for the purpose of identification; and, when a party is indicted for stealing coin, the kind of coin must be specified. (3 Chitty’s Cr. L., 947, 960 ; Arch. C. P., 46.)
But in this case the defendant was indicted for stealing cattle, and the value of the animals stolen was alleged in the language of the statute. (Wood’s Digest, 351, Art. 1920.) The statute defining the offence does not use the words “lawful money of the United States.” The allegation of the value was sufficient, being as certain as the language of the statute. (The People v. Parsons, 6 Cal. Rep., 487.)
Judgment reversed, and cause remanded for further proceedings.